Exhibit 10.3

 

CONSENT AND ASSUMPTION AGREEMENT

 

 

THIS CONSENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of this 30th
day of April, 2019 (“Effective Date”), by and among:

 

3596 ALPINE AVE, LLC, a Delaware limited liability company (“Borrower”);

 

CF REAL ESTATE HOLDINGS, LLC, a Delaware limited liability company (“Original
Guarantor”);

 

RODIN GLOBAL PROPERTY TRUST, INC., a Maryland corporation (the “Substitute
Guarantor”); and

 

Wells Fargo Bank, National Association, as Trustee for the benefit of the
registered holders of UBS Commercial Mortgage Trust 2017-C2, Commercial Mortgage
Pass-Through Certificates, Series 2017-C2 (“Noteholder”), whose Master Servicer
is Midland Loan Services, a division of PNC Bank, National Association
(“Midland”).

 

BACKGROUND

 

A.On or about July 11, 2017, UBS AG, by and through its branch office at 1285
Avenue of the Americas, New York, New York (“Original Lender”) made a certain
loan and extended credit in the amount of $4,500,000.00 (the “Loan”) to Borrower
pursuant to the Loan Agreement (as defined in Exhibit “A”).

 

B.The Loan is evidenced by the Note (as defined in Exhibit “A”) and secured, in
part, by the Mortgage (as defined in Exhibit “A”).  The Note, Loan Agreement,
Mortgage and such security agreements, guarantees and other documents and
instruments executed by Borrower and others from time to time in connection with
the Loan are hereinafter referred to collectively as, the “Loan Documents.”

 

C.Noteholder is the current owner and holder of the Note and Loan and all
collateral thereof and agreements and documents relating thereto, including the
Loan Documents.

 

D.Borrower and Original Guarantor have requested Noteholder’s consent to the
assumption by Substitute Guarantor of the liabilities and obligations of
Original Guarantor under the Guaranty (as defined in Exhibit “A”) and the
Environmental Indemnity (as defined in Exhibit “A”) (the “Guarantor
Substitution”).  

 

E.Upon the conditions set forth herein, Noteholder is willing to consent to (i)
the Guarantor Substitution and (ii) the release of Original Guarantor from all
liability under the Guaranty and the Environmental Indemnity accruing after such
Guarantor Substitution (collectively, the “Transaction”).

TERMS

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, Borrower,
Original Guarantor, Substitute Guarantor, and Noteholder agree as follows:

 

 

1.Consent by Noteholder.  Subject to the terms of this Agreement, Noteholder
hereby consents to the Transaction.  

 

 

--------------------------------------------------------------------------------

 

2.No Release of Borrower; Borrower’s Ratification.  As a further condition to
Noteholder entering into this Agreement and consenting to the Transaction,
Noteholder has required Borrower to ratify its liabilities and obligations under
the Note and the other Loan Documents.  Borrower hereby ratifies and confirms
all its obligations and liabilities under the Note and the other Loan
Documents.  Borrower hereby consents to the Transaction.  Noteholder does not
consent to the release of Borrower from any of its liabilities or obligations
under the Note or the other Loan Documents, and nothing in this Agreement shall
be construed to in any way release Borrower from any liability or obligation
under the Note or the other Loan Documents.

 

3.Assumption by Substitute Guarantor.  As a condition to Noteholder entering
into this Agreement and giving its consent to the Transaction, Noteholder has
required that Substitute Guarantor assume the obligations and liabilities of
Original Guarantor as “Guarantor” under the Guaranty and as “Non-Borrower
Indemnitor” under the Environmental Indemnity, and Noteholder would not be
entering into this Agreement without such assumption of liability by Substitute
Guarantor.  Substitute Guarantor has a direct or indirect interest in Borrower
and the transactions described herein are a benefit to Borrower and Substitute
Guarantor. Substitute Guarantor hereby assumes and agrees, for the benefit of
Noteholder and its successors and assigns, to be bound by, observe and perform,
all past (to the extent unsatisfied), present and future liabilities, terms,
provisions, covenants and obligations of Original Guarantor as “Guarantor” under
the Guaranty and as “Non-Borrower Indemnitor” under the Environmental
Indemnity.  Substitute Guarantor agrees that it will be bound by all of such
terms and provisions, promptly pay all such liabilities and promptly observe and
perform all such covenants and obligations, with the same force and effect as if
Substitute Guarantor had originally executed and delivered the Guaranty and the
Environmental Indemnity instead of Original Guarantor and as if Original
Guarantor has never and/or had never been released of any obligation or
liability under any Loan Document.  For the period from the inception of time up
to and including the Effective Date, a reference in any Loan Document, including
without limitation the Guaranty and the Environmental Indemnity, to Original
Guarantor, therefore, shall also be deemed a reference to Substitute Guarantor.
For the period from and after the Effective Date, a reference in any Loan
Document, including without limitation the Guaranty and the Environmental
Indemnity, to Original Guarantor shall be deemed a reference to only Substitute
Guarantor. Substitute Guarantor hereby consents to the release by Noteholder of
Original Guarantor’s obligations and liabilities under the Guaranty, the
Environmental Indemnity and the other Loan Documents to the extent the same
arise out of or in connection with any act or omission occurring after the
Effective Date; Substitute Guarantor hereby acknowledges that any such release
of Original Guarantor shall not affect Substitute Guarantor’s obligations and
liabilities under the Guaranty or Environmental Indemnity.

 

4.Release of Original Guarantor.  Subject to the terms of this Agreement and as
set forth below, Noteholder hereby releases Original Guarantor from further
personal liability under the Guaranty and Environmental Indemnity for any acts
or events occurring or obligations arising after the Effective Date which are
not caused by, or do not arise out of, any acts or events occurring or
obligations arising prior to or simultaneously with the Effective Date;
provided, however, the provisions of this paragraph shall not (i) constitute a
waiver, release or impairment of any obligation under the Note or the other Loan
Documents of Original Guarantor for any acts or events occurring, or obligations
arising, prior to or simultaneously with, the Effective Date; and (ii) impair
the right of Noteholder to bring suit against Original Guarantor for any acts or
events occurring, or obligations arising, prior to or simultaneously with the
Effective Date.  Nothing contained in this section shall (1) be deemed to be a
release or impairment of the indebtedness evidenced by the Note or the lien of
the Loan Documents upon the Property, or (2) preclude Noteholder from
foreclosing the Loan Documents in case of any default or from enforcing any of
the other rights of Noteholder except as stated in this paragraph.

 

 

--------------------------------------------------------------------------------

 

5.Conditions.  It shall be a condition to the effectiveness of this Agreement
that on or before the execution hereof by Noteholder: (i) Noteholder shall have
received recent financial statements from Substitute Guarantor and such other
information as Noteholder may reasonably require to confirm that Substitute
Guarantor satisfies the requirements set forth in the definition of “Qualified
Replacement Guarantor” (as defined in the Loan Agreement); (ii) Noteholder shall
have received copies of the organizational documents of Substitute Guarantor (in
form and substance reasonably satisfactory to Noteholder), including
resolutions, consents, articles of incorporation, bylaws, good standing
certificate, and other relevant organizational certifications, as applicable and
(iii) Borrower, Original Guarantor and Substitute Guarantor shall execute and/or
deliver to Noteholder such additional information as may be reasonably required
by Noteholder to confirm that Substitute Guarantor satisfies the requirements
set forth in the definition of “Approved Replacement Guarantor” as defined in
the Loan Agreement.

 

6.Borrower’s Representations and Warranties.  To induce Noteholder to enter into
this Agreement, Borrower hereby represents and warrants to Noteholder that:

 

(a)Borrower is validly existing under the laws of the state of its organization
and has full power and authority to enter into this Agreement, to execute and
deliver all documents and instruments required hereunder, and to incur and
perform the obligations provided for herein and therein, and to perform and
carry out the terms of the Loan Documents, all of which have been duly
authorized by all necessary entity action of Borrower, and no consent or
approval of any third party is required as a condition to the validity or
enforceability hereof or thereof;

 

(b) this Agreement has been duly executed and delivered by Borrower;

 

(c) this Agreement will constitute the valid and legally binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, subject to
the recourse/non-recourse provisions of the Loan Documents;

 

(d) the execution, delivery and performance by Borrower of this Agreement will
not violate (i) any provision of law or any order, rule or regulation of any
court or governmental authority, or (ii) any instrument, contract, agreement,
indenture, mortgage, deed of trust or other material document or obligation to
which Borrower is a party or by which Borrower, or any of Borrower’s property,
is bound;

 

(e)there is no action, suit, proceeding or investigation pending or threatened
that challenges the validity or enforceability of this Agreement or any of the
Loan Documents, or any action required to be taken pursuant hereto or thereto;

 

(f) no Event of Default has occurred and is continuing under the Loan Documents;
and

 

(g) Intentionally deleted.

 

7.Original Guarantor’s Representations and Warranties.  To induce Noteholder to
enter into this Agreement, Original Guarantor hereby represents and warrants to
Noteholder that:

 

(a)Original Guarantor is validly existing under the laws of the state of its
organization and has full power and authority to enter into this Agreement, to
execute and deliver all documents and instruments required hereunder, and to
incur and perform the obligations provided for herein and therein, all of which
have been duly authorized by all necessary entity action of Original Guarantor,
and no consent or approval of any third party is required as a condition to the
validity or enforceability hereof or thereof;

 

(b)this Agreement has been duly executed and delivered by Original Guarantor;

 

(c) this Agreement will constitute the valid and legally binding obligation of
Original Guarantor, enforceable against Original Guarantor in accordance with
its terms;

 

 

--------------------------------------------------------------------------------

 

(d) the execution, delivery and performance by Original Guarantor of this
Agreement will not violate (i) any provision of law or any order, rule or
regulation of any court or governmental authority, or (ii) any instrument,
contract, agreement, indenture, mortgage, deed of trust or other material
document or obligation to which Original Guarantor is a party or by which
Original Guarantor, or any of Original Guarantor’s property, is bound;

 

(e)there is no action, suit, proceeding or investigation pending or threatened
that challenges the validity or enforceability of this Agreement or any of the
Loan Documents, or any action required to be taken pursuant hereto or thereto;

 

(f)Intentionally deleted; and

 

(g) no Event of Default has occurred and is continuing under the Guaranty,
Environmental Indemnity or other Loan Documents.

 

8.Substitute Guarantor’s Representations and Warranties.  To induce Noteholder
to enter into this Agreement, Substitute Guarantor hereby represents and
warrants to Noteholder that:

 

(a)Substitute Guarantor is validly existing under the laws of the state of its
organization and has full power and authority to enter into this Agreement, to
execute and deliver all documents and instruments required hereunder, and to
incur and perform the obligations provided for herein and therein, and to
perform and carry out the terms of those Loan Documents to which Substitute
Guarantor is a party, all of which have been duly authorized by all necessary
entity actions of Substitute Guarantor and no consent or approval of any third
party is required as a condition to the validity or enforceability hereof or
thereof;

 

(b) this Agreement has been duly executed and delivered by Substitute Guarantor;

 

(c) this Agreement will constitute the valid and legally binding obligation of
Substitute Guarantor, enforceable against Substitute Guarantor in accordance
with its terms;

 

(d) the execution, delivery and performance by Substitute Guarantor of this
Agreement will not violate (i) any provision of law or any order, rule or
regulation of any court or governmental authority, or (ii) any instrument,
contract, agreement, indenture, mortgage, deed of trust or other material
document or obligation to which Substitute Guarantor is a party or by which
Substitute Guarantor, or any of Substitute Guarantor’s property, is bound;

 

(e)there is no action, suit, proceeding or investigation pending or threatened
that challenges the validity or enforceability of this Agreement or any of the
Loan Documents, or any action required to be taken pursuant hereto or thereto;

 

(f) as of the Effective Date, there has been no material adverse change in the
financial information relating to Substitute Guarantor provided to Midland in
connection with Substitute Guarantor’s request to Noteholder to consent to the
Guarantor Substitution and that all funds provided by any of the parties to this
Agreement (other than Noteholder) are in the form of capital contributions or
purchase monies and are not secured by, directly or indirectly, any interest in
Borrower or the Property; and

 

(g) no Event of Default has occurred and is continuing under the Guaranty, the
Environmental Indemnity or the other Loan Documents.

 

9.Releases, Covenants Not to Litigate, and Assignments.  For the period from the
inception of the Loan to and including the Effective Date, and in consideration
for Noteholder’s consent given herein, Borrower, Original Guarantor and
Substitute Guarantor (Borrower, Original Guarantor and Substitute Guarantor are
sometimes collectively referred to as “Releasing Parties”) hereby:

 

 

--------------------------------------------------------------------------------

 

(i)fully and finally acquits, quitclaims, releases and discharges each of the
Released Parties (the term “Released Parties” shall be defined as Original
Lender, Noteholder, Midland, and their respective officers, directors, members,
representatives, employees, servicers, agents and attorneys) of and from any and
all obligations, claims, liabilities, damages, demands, debts, liens,
deficiencies or cause or causes of action (including claims and causes of action
for usury) to, of or for the benefit (whether directly or indirectly) of the
Releasing Parties, or any or all of them, at law or in equity, known or unknown,
contingent or otherwise, whether asserted or unasserted, whether now known or
hereafter discovered, whether statutory, in contract or in tort, as well as any
other kind or character of action now held, owned or possessed (whether directly
or indirectly) by the Releasing Parties or any or all of them on account of,
arising out of, related to or concerning, whether directly or indirectly,
proximately or remotely (x) the Note or any of the Loan Documents, or (y) this
Agreement (except for the extent of the Released Parties obligations under this
Agreement);

 

(ii)waives any and all defenses to payment of the Note for any reason arising on
or prior to the Effective Date; and

 

(iii)waives any and all defenses, counterclaims or offsets to the Loan Documents
((i), (ii), and (iii) above are collectively referred to as the “Released
Claims”) arising on or prior to the Effective Date.

 

 

10.Anti-Money Laundering/International Trade Law Compliance.  

 

(a)Borrower and Substitute Guarantor (each as to itself only) hereby represent
and warrant to Noteholder that no Covered Entity (as defined in Exhibit “B”) is
a Sanctioned Person (as defined in Exhibit “B”) and that no Covered Entity,
either in its own right or through any third party, (i) has any of its assets in
a Sanctioned Country (as defined in Exhibit “B”)  or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law (as
defined in Exhibit “B”); (ii) does business in or with, or derives any of its
income from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law; or (iii) engages in
any dealings or transactions prohibited by any Anti-Terrorism Law.

 

(b)Borrower and Substitute Guarantor covenant and agree that: (A) no Covered
Entity will become a Sanctioned Person; (B)  no Covered Entity, either in its
own right or through any third party, will (i) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (ii) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(iii) engage in any dealings or transactions prohibited by any Anti-Terrorism
Law or (iv) use the proceeds of the Loan to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law; (C)  funds used to
repay the obligations under the Loan will not be derived from any unlawful
activity; (D) each Covered Entity shall comply with all Anti-Terrorism
Laws;  (E) Borrower shall promptly notify Noteholder in writing upon the
occurrence of a Reportable Compliance Event.

 

(c)A breach of any term or provision of this Section 10 shall be an “Event of
Default” under the Loan Documents.

 

11.USA PATRIOT Act Notice.  To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
borrower that opens an account.  What this means: when the borrower opens an
account, Noteholder will ask for the business name, business address, taxpayer
identifying number and other information that will allow Noteholder to identify
the borrower, such as organizational documents. For some businesses and
organizations, Noteholder may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.  

 

 

--------------------------------------------------------------------------------

 

12.APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE FOR WHICH SECTION 10.3 OF THE LOAN
AGREEMENT PROVIDES THAT THE LOAN AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED
WITH.

 

13.Expenses of Noteholder.  Borrower, Original Guarantor and Substitute
Guarantor hereby agree to pay Noteholder’s actual out-of-pocket costs and
expenses incurred by Noteholder in connection with the preparation, negotiation
and execution of this Agreement, as well as Noteholder’s legal fees and
expenses.  Noteholder hereby acknowledges receipt from Borrower of a $5,000.00
processing fee and a $4,000.00 legal retainer.

 

14.Counterparts.  It is understood and agreed that this Agreement may be
executed in a number of identical counterparts, each of which shall be deemed an
original for all purposes.  It is understood and agreed that photostatic or
facsimile signatures of the original signatures of this Agreement, and/or
photostatic or facsimile copies of this Agreement fully executed, shall be
deemed an original for all purposes.  Any parties submitting a facsimile
signature shall be estopped from denying that an original signature was
required, and such parties hereby agree to provide original signatures upon
demand by the other parties.  The parties hereto waive the “best evidence” rule
or any similar law or rule in any proceeding in which this Agreement shall be
presented as evidence.

 

15.Defined Terms.  All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Documents.

 

16.Binding Effect; Event of Default.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  A breach of any provision of this Agreement by Borrower, Original
Guarantor or Substitute Guarantor shall be an Event of Default under the Loan
Documents and Noteholder shall have such remedies as are available under the law
and/or the Loan Documents.

 

IN WITNESS WHEREOF, Borrower, Original Guarantor, Substitute Guarantor and
Noteholder have caused this instrument to be signed and sealed the day and year
first above written.

 

[SIGNATURE PAGES FOLLOW]




 

--------------------------------------------------------------------------------

 

BORROWER:

 

3596 ALPINE AVE, LLC, a Delaware limited liability company

 

By: /s/ Steven Bisgay

Name: Steven Bisgay

Title: Chief Financial Officer

 

 

 

ACKNOWLEDGMENT FOR BORROWER

 

 

STATE OF NEW YORK§

§

COUNTY OF NEW YORK§[SEAL]

 

 

On the ___4th____ day of April, in the year 2019, before me, the undersigned,
personally appeared _______Steven Bisgay________, as Chief Financial Officer of
3596 ALPINE AVE, LLC, a Delaware limited liability company, personally known to
me or proved to me on the same basis of satisfactory evidence to be the
individual(s) whose name(s) is(are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

/s/ Katherine Bishopric

Notary Public




 

--------------------------------------------------------------------------------

 

ORIGINAL GUARANTOR:

 

CF REAL ESTATE HOLDINGS, LLC, a Delaware limited liability company

 

By: /s/ Steven Bisgay

Name: Steven Bisgay

Title: Chief Financial Officer

 

 

 

ACKNOWLEDGMENT FOR BORROWER

 

 

STATE OF NEW YORK§

§

COUNTY OF NEW YORK§[SEAL]

 

 

On the ___4th _ day of April, in the year 2019, before me, the undersigned,
personally appeared _______________Steven Bisgay______________, as Chief
Financial Officer of CF REAL ESTATE HOLDINGS, LLC, a Delaware limited liability
company, personally known to me or proved to me on the same basis of
satisfactory evidence to be the individual(s) whose name(s) is(are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

/s/ Katherine Bishopric

Notary Public




 

--------------------------------------------------------------------------------

 

SUBSTITUTE GUARANTOR:

 

RODIN GLOBAL PROPERTY TRUST, INC., a Maryland corporation

 

 

By: /s/ Steven Bisgay

Name: Steven Bisgay

Title: Chief Financial Officer

 

 

 

 

ACKNOWLEDGMENT OF SUBSTITUTE GUARANTOR

 

 

STATE OF NEW YORK§

§

COUNTY OF NEW YORK§[SEAL]

 

 

On the ___4th____ day of April, in the year 2019, before me, the undersigned,
personally appeared __________Steven Bisgay_________, as Chief Financial Officer
of RODIN GLOBAL PROPERTY TRUST, INC., a Maryland corporation, personally known
to me or proved to me on the same basis of satisfactory evidence to be the
individual(s) whose name(s) is(are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

/s/ Katherine Bishopric      

Notary Public

 




 

--------------------------------------------------------------------------------

 

NOTEHOLDER:

 

Wells Fargo Bank, National Association, as Trustee for the benefit of the
registered holders of UBS Commercial Mortgage Trust 2017-C2, Commercial Mortgage
Pass-Through Certificates, Series 2017-C2

 

 

By:

Midland Loan Services, a division of PNC Bank, National Association, its Master
Servicer

 

 

By: /s/ Alan H. Torgler

Name: Alan H. Torgler    

Title: Vice President Servicing Officer

 

 

 

ACKNOWLEDGMENT FOR NOTEHOLDER

 

STATE OF                    KANSAS§

§

COUNTY OF                JOHNSON§

 

This instrument was acknowledged before me on this ___5th___ day of April, 2019,
by    Alan H. Torgler____ as _____Vice President__________ of Midland Loan
Services, a division of PNC Bank, National Association, as Master Servicer for
and on behalf of Wells Fargo Bank, National Association, as Trustee for the
benefit of the registered holders of UBS Commercial Mortgage Trust 2017-C2,
Commercial Mortgage Pass-Through Certificates, Series 2017-C2

 

 

[ S E A L ]/s/ Virginia L. Umscheid

Notary Public

My Appointment Expires:Virginia L. Umscheid      

5/7/2020Printed Name of Notary Public




 

--------------------------------------------------------------------------------

 

EXHIBIT "A"

To

Consent and Assumption Agreement

 

The following described Loan Documents which, if recorded, are recorded as
indicated below:

 

1.Promissory Note dated as of July 11, 2017 in the original principal amount of
$4,500,000.00 made by Borrower in favor of Original Lender (the “Note”).

 

2.Loan Agreement dated as of July 11, 2017, executed by Borrower and Original
Lender (as the same may be amended, restated, replaced, supplemented, or
otherwise modified from time to time, the “Loan Agreement”).

 

3.Future Advance Mortgage dated as of July 11, 2017 (as the same may be amended,
restated, replaced, supplemented, or otherwise modified from time to time,
“Mortgage”) from Borrower to Original Lender covering the real and personal
property described in the Mortgage (collectively, the “Property”).  

 

4.Guaranty Agreement dated as of July 11, 2017, executed by Original Guarantor
in favor of Original Lender (“Guaranty”).

 

5.Environmental Indemnity Agreement dated as of July 11, 2017, executed by
Borrower and Original Guarantor in favor of Original Lender (“Environmental
Agreement”).

 




 

--------------------------------------------------------------------------------

 

Exhibit “B”

To

Consent and Assumption Agreement

 

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

“Covered Entity” shall mean (a) Borrower, Substitute Guarantor and all pledgors
of collateral under the Loan Documents and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

“Law”  shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic.

 

 

--------------------------------------------------------------------------------

“Non-Qualified Persons” or “Embargoed Persons” shall mean any (1) person or
entity who is on the most current list (“OFAC List”) of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); a “designated national,” “specially
designated national,” “specially designated terrorist,” “specially designated
global terrorist,” “foreign terrorist organization,” or “blocked person” within
the definitions set forth in the Foreign Assets Control Regulations of the
United States Treasury Department, 31 C.F.R., Subtitle B, Chapter V, as amended,
(2) person acting on behalf of, or an entity owned or controlled by, any
government against whom the United States maintains economic sanctions or
embargoes under the Regulations of the United States Treasury Department, 31
C.F.R., Subtitle B, Chapter V, as amended, including, but not limited to, the
“Government of Sudan,” the “Government of Iran,” the “Government of Libya,” and
the “Government of Iraq,” (3) person or entity who is listed in the Annex to or
is otherwise within the scope of Executive Order 13224 - Blocking Property and
Prohibiting Transactions with Person who Commit, Threaten to Commit, or Support
Terrorism, effective September 24, 2001, or (4) person or entity subject to
additional restrictions imposed by the following statutes or Regulations and
Executive Orders issued thereunder:  The Trading with the Enemy Act, 50 U.S.C.
app. § § 1 et seq., the Iraq Sanctions Act, Pub. L. 101-513, Title V, § § 586 to
586J, 104 Stat. 2047, the National Emergencies Act, 50 U.S.C. § § 1601 et seq.,
the Anti-Terrorism and Effective Death Penalty Act of 1996, Pub. L. 104-132, 110
Stat. 1214-1319, the International Emergency Economic Powers Act, 50 U.S.C. § §
1701 et seq., the United Nations Participation Act, 22 U.S.C. § 287c, the
International Security and Development Cooperation Act, 22 U.S.C. § 2349aa-9,
the Nuclear Proliferation Prevention Act of 1994, Pub. L. 103-236, 108 Stat.
507, the Foreign Narcotics Kingpin Designation Act, 21 U.S.C. § § 1901 et seq.,
the Iran and Libya Sanctions Act of 1996, Pub. L. 104-172, 110 Stat. 1541, the
Cuban Democracy Act, 22 U.S.C. § § 6001 et seq., the Cuban Liberty and
Democratic Solidarity Act, 22 U.S.C. § § 6201-91, the Foreign Operations, Export
Financing and Related Programs Appropriations Act, 1997, Pub. L. 104-208, 110
Stat. 3009-172, the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56,
115 Stat. 272, or any other law of similar import as to any non-U.S. country, as
each such Act or law has been or may be amended, adjusted, modified, or reviewed
from time to time.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

 

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 